          Case 1:17-cv-01047-ESH Document 64 Filed 05/06/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                     PROJECT VERITAS PARTIES’ NOTICE OF FILING
                       PURSUANT TO LOCAL CIVIL RULE 5.4(e)(1)

       Project Veritas Action Fund, Project Veritas, James O’Keefe, and Allison Maass (“the

Project Veritas Parties”) file this Notice Pursuant to Local Civil Rule 5.4(e)(1).

       On May 6, 2019, the Project Veritas Parties filed a Motion for Summary Judgment. Dkt.

63. Contemporaneously with this filing, the Project Veritas Parties filed their Memorandum of

Points and Authorities in Support of Motion for Summary Judgment, as well as a Statement of

Material Facts and exhibits. Id.

       Among the exhibits to the Statement of Material Facts are Exhibits 1, 3, 10, 24, 30, 31, 40,

48 and 49. (Dkt. 63-6, 63-8, 63-15, 63-29, 63-35, 63-36, 63-45, 63-53 and 63-54.) Because those

exhibits are not in a format compatible with electronic filing, they were submitted to the Court on

two discs. The Project Veritas parties give notice that the custodian for purposes of Local Civil

Rule 5.4(e)(1) shall be:

                           [Remainder of this page intentionally left blank]




                                                  1
Case 1:17-cv-01047-ESH Document 64 Filed 05/06/19 Page 2 of 3



          Stephen R. Klein
          STATECRAFT PLLC
          1629 K Street NW
          Suite 300
          Washington, DC 20006
          Telephone: 202-804-6676
          steve@statecraftlaw.com



                             Respectfully submitted,

                                    By:
                                           /s/ Stephen R. Klein_____________
                                           Stephen R. Klein
                                           Bar No. 177056
                                           STATECRAFT PLLC
                                           1629 K Street NW
                                           Suite 300
                                           Washington, DC 20006
                                           Telephone: 202-804-6676
                                           steve@statecraftlaw.com


                                           Counsel for Defendants Project
                                           Veritas Action Fund, Project Veritas,
                                           James O’Keefe, and Allison Maass




                                2
         Case 1:17-cv-01047-ESH Document 64 Filed 05/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notifications to the attorneys

of record.


                                                     By:    /s/ Stephen R. Klein
                                                            Stephen R. Klein
